DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Mark Valetti on 12/16/2021.
The application has been amended as follows: 
In the Claims
Claims 21-26 have been canceled.
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Claims 1, 4-10, and 16-20 are allowed.
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

an adaptive resistance circuit coupled between the second current terminal of the second transistor and the adaptive bias current source circuit, the adaptive resistance circuit includes a third transistor having a control terminal coupled to the control terminal of the second transistor, a first current terminal coupled to the second current terminal of the second transistor, and having a second current terminal.
Claims 4-10 include the above-described allowable subject matter for being dependent on independent Claim(s) 1.

As to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a current source coupled in parallel with the third transistor; and
a resistance circuit coupled between the second current terminal of the second transistor and the second current terminal of the first transistor, wherein the resistance circuit is configured to force more than half of a bias current through first transistor and less than half of the bias current through the second transistor.
Claims 17-20 include the above-described allowable subject matter for being dependent on independent Claim(s) 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849